Exhibit 10.1

 

SEMTECH CORPORATION

2013 LONG-TERM EQUITY INCENTIVE PLAN

 

1.                        PURPOSE OF PLAN

 

The purpose of this Semtech Corporation 2013 Long-Term Equity Incentive Plan
(this “Plan”) of Semtech Corporation, a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.

 

2.                        ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3.                        PLAN ADMINISTRATION

 

3.1.            The Administrator.  This Plan shall be administered by and all
awards under this Plan shall be authorized by the Administrator. The
“Administrator” means the Board or one or more committees appointed by the Board
or another committee (within its delegated authority) to administer all or
certain aspects of this Plan. Any such committee shall be comprised solely of
one or more directors or such number of directors as may be required under
applicable law. A committee may delegate some or all of its authority to another
committee so constituted. The Board may delegate different levels of authority
to different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written

 

1

--------------------------------------------------------------------------------


 

consent of the members of the Administrator shall constitute action by the
acting Administrator.

 

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter.  Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act).  To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

3.2.            Powers of the Administrator.  Subject to the express provisions
of this Plan, the Administrator is authorized and empowered to do all things
necessary or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee, within the authority
delegated to that committee), including, without limitation, the authority to:

 

(a)                               determine eligibility and, from among those
persons determined to be eligible, the particular Eligible Persons who will
receive an award under this Plan;

 

(b)                              grant awards to Eligible Persons, determine the
price at which securities will be offered or awarded and the number of
securities to be offered or awarded to any of such persons, determine the other
specific terms and conditions of such awards consistent with the express limits
of this Plan, establish the installments (if any) in which such awards shall
become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of such awards;

 

(c)                               approve the forms of award agreements (which
need not be identical either as to type of award or among participants);

 

(d)                             construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation, its
Subsidiaries, and participants under this Plan, further define the terms used in
this Plan, and prescribe, amend and rescind rules and regulations relating to
the administration of this Plan or the awards granted under this Plan;

 

2

--------------------------------------------------------------------------------


 

(e)                               cancel, modify, or waive the Corporation’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding awards, subject to any required consent under Section 8.6.5;

 

(f)                                accelerate or extend the vesting or
exercisability or extend the term of any or all such outstanding awards (in the
case of options or stock appreciation rights, within the maximum six-year term
of such awards) in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature) subject to any required
consent under Section 8.6.5;

 

(g)                              amend awards within the maximum parameters of
this Plan, subject to any consent required under Section 8.6 (and subject to the
no-repricing provision below);

 

(h)                              determine the date of grant of an award, which
may be a designated date after but not before the date of the Administrator’s
action (unless otherwise designated by the Administrator, the date of grant of
an award shall be the date upon which the Administrator took the action granting
an award);

 

(i)                                  determine whether, and the extent to which,
adjustments are required pursuant to Section 7 hereof and authorize the
termination, conversion, substitution or succession of awards upon the
occurrence of an event of the type described in Section 7;

 

(j)                                  acquire or settle (subject to Sections 7
and 8.6) rights under awards in cash, stock of equivalent value, or other
consideration (subject to the no-repricing provision below); and

 

(k)                              determine the fair market value of the Common
Stock or awards under this Plan from time to time and/or the manner in which
such value will be determined.

 

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

 

3.3.            Binding Determinations.  Any action taken by, or inaction of,
the Corporation, any Subsidiary, or the Administrator relating or pursuant to
this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or

 

3

--------------------------------------------------------------------------------


 

determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.

 

3.4.            Reliance on Experts.  In making any determination or in taking
or not taking any action under this Plan, the Administrator may obtain and may
rely upon the advice of experts, including employees and professional advisors
to the Corporation. No director, officer or agent of the Corporation or any of
its Subsidiaries shall be liable for any such action or determination taken or
made or omitted in good faith.

 

3.5.            Delegation.  The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties.

 

4.                        SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE
LIMITS

 

4.1.            Shares Available.  For purposes of this Plan, “Common Stock”
shall mean the common stock of the Corporation and such other securities or
property as may become the subject of awards under this Plan, or may become
subject to such awards, pursuant to an adjustment made under Section 7.1. The
Corporation may deliver Common Stock that is shares of the Corporation’s
authorized but unissued Common Stock or any shares of its Common Stock held as
treasury shares or any combination thereof.

 

4.2.            Share Limits.  The maximum number of shares of Common Stock that
may be delivered pursuant to awards granted to Eligible Persons under this Plan
(the “Share Limit”) is equal to:

 

(1)                              15,881,105 shares of Common Stock, less

 

(2)                              the number of any shares subject to awards
granted under the Semtech Corporation 2008 Long-Term Equity Incentive Plan (the
“2008 Plan”), after January 27, 2013 and on or before the date of stockholder
approval of this Plan (with any shares subject to such awards that are
“Full-Value Awards” being counted against the Share Limit based on the
Full-Value Award Ratio specified below), plus

 

(3)                              the number of any shares subject to stock
options (that are not Full-Value Awards) granted under any of the 2008 Plan, the
Semtech Corporation Long-Term Stock Incentive Plan, as amended and restated, and
the Semtech Corporation Non-Director and Non-Executive Officer Long-Term Stock
Incentive Plan, as amended and restated (collectively, the “Prior Plans”) and
outstanding as of January 27, 2013 which expire, or for any reason are cancelled
or terminated, after January 27, 2013 without being exercised, plus

 

4

--------------------------------------------------------------------------------


 

(4)                              the number of any shares subject to restricted
stock, restricted stock unit and other Full-Value Awards granted under any of
the Prior Plans that are outstanding and unvested on January 27, 2013 that are
forfeited, terminated, cancelled or otherwise reacquired by the Corporation
without having become vested (with any such shares increasing the Share Limit
based on the Full-Value Award Ratio specified below).

 

provided that in no event shall the Share Limit exceed 24,837,160 shares (which
is the sum of (1) the 15,881,105 shares set forth above, plus (2) the aggregate
number of shares subject to stock options previously granted and outstanding
under the Prior Plans as of January 27, 2013, plus (3) 2.6 (the Full-Value Award
Ratio) times the aggregate number of shares subject to restricted stock,
restricted stock unit and other Full-Value Awards previously granted and
outstanding under the Prior Plans as of January 27, 2013).

 

Shares issued in respect of any “Full-Value Award” granted under this Plan at
any time on or after the date of the Corporation’s annual meeting of
stockholders in 2013 shall be counted against the foregoing Share Limit as 2.6
shares for every one share actually issued in connection with such award.  (For
example, if a stock bonus of 100 shares of Common Stock is granted under this
Plan, 260 shares shall be charged against the Share Limit in connection with
that award). For this purpose, a “Full-Value Award” means any award under this
Plan that is not a stock option grant or a stock appreciation right grant (other
than a stock option described in Section 5.8).

 

The following limits also apply with respect to awards granted under this Plan:

 

(a)                               The maximum number of shares of Common Stock
that may be delivered pursuant to options qualified as incentive stock options
granted under this Plan is 15,881,105 shares.

 

(b)                              The maximum number of shares of Common Stock
subject to those options and stock appreciation rights that are granted during
any calendar year to any individual under this Plan is 1,000,000 shares.

 

(c)                               Additional limits with respect to
Performance-Based Awards are set forth in Section 5.2.3.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3.            Awards Settled in Cash, Reissue of Awards and Shares.  Except as
provided in the next sentence, shares that are subject to or underlie awards
granted under this Plan which expire or for any reason are cancelled or
terminated, are forfeited, fail to vest, or for any other reason are not paid or
delivered under this Plan shall again be available for subsequent awards under
this Plan (with any such shares increasing the Share Limit based on the
Full-Value Award Ratio specified in Section 4.2). Shares that are exchanged by a
participant or withheld by the Corporation as full or partial payment in
connection with any award under this Plan, as well as any shares exchanged by a
participant or withheld by the Corporation or one of its Subsidiaries

 

5

--------------------------------------------------------------------------------


 

to satisfy the tax withholding obligations related to any award, shall not be
available for subsequent awards under this Plan.  Shares repurchased on the open
market with the proceeds of an exercise or purchase price for an award under
this Plan shall not be available for subsequent awards under this Plan.  To the
extent that an award granted under this Plan is settled in cash or a form other
than shares of Common Stock, the shares that would have been delivered had there
been no such cash or other settlement shall not be counted against the shares
available for issuance under this Plan (with any such shares increasing the
Share Limit based on the Full-Value Award Ratio specified in Section 4.2). In
the event that shares of Common Stock are delivered in respect of a dividend
equivalent right granted under this Plan, the number of shares delivered with
respect to the award shall be counted against the share limits of this Plan
(including, for purposes of clarity, the limits of Section 4.2 of this Plan) 
(For purposes of clarity, if 1,000 dividend equivalent rights are granted and
outstanding when the Corporation pays a dividend, and 50 shares are delivered in
payment of those rights with respect to that dividend, 130 shares (after giving
effect to the Full-Value Award premium counting rules) shall be counted against
the share limits of this Plan).  To the extent that shares of Common Stock are
delivered pursuant to the exercise of a stock appreciation right or stock option
granted under this Plan, the number of underlying shares as to which the
exercise related shall be counted against the applicable share limits under
Section 4.2, as opposed to only counting the shares issued. (For purposes of
clarity, if a stock appreciation right relates to 100,000 shares and is
exercised at a time when the payment due to the participant is 15,000 shares,
100,000 shares shall be charged against the applicable share limits under
Section 4.2 with respect to such exercise.)  Refer to Section 8.10 for
application of the foregoing share limits with respect to assumed awards. The
foregoing adjustments to the share limits of this Plan are subject to any
applicable limitations under Section 162(m) of the Code with respect to awards
intended as performance-based compensation thereunder.

 

4.4.            Reservation of Shares; No Fractional Shares; Minimum Issue.  The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash).  No fractional shares shall be
delivered under this Plan.  The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan.

 

5.                        AWARDS

 

5.1.            Type and Form of Awards.  The Administrator shall determine the
type or types of award(s) to be made to each selected Eligible Person. Awards
may be granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are (subject, in each case, to the no-repricing
provisions in Section 3.2):

 

5.1.1.            Stock Options.  A stock option is the grant of a right to
purchase a specified number of shares of Common Stock during a specified period
as determined

 

6

--------------------------------------------------------------------------------


 

by the Administrator. An option may be intended as an incentive stock option
within the meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock
option (an option not intended to be an ISO). The award agreement for an option
will indicate if the option is intended as an ISO; otherwise it will be deemed
to be a nonqualified stock option. The maximum term of each option (ISO or
nonqualified) shall be six (6) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a share of Common
Stock on the date of grant of the option (with such fair market value determined
in accordance with Section 5.6). When an option is exercised, the exercise price
for the shares to be purchased shall be paid in full in cash or such other
method permitted by the Administrator consistent with Section 5.5.

 

5.1.2.            Additional Rules Applicable to ISOs.  To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options. In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO. ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question). There shall be imposed in any award agreement
relating to ISOs such other terms and conditions as from time to time are
required in order that the option be an “incentive stock option” as that term is
defined in Section 422 of the Code. No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such option is at least 110% of the
fair market value of the stock subject to the option and such option by its
terms is not exercisable after the expiration of five years from the date such
option is granted.

 

5.1.3.            Stock Appreciation Rights.  A stock appreciation right or
“SAR” is a right to receive a payment, in cash and/or Common Stock, equal to the
excess of the fair market value of a specified number of shares of Common Stock
on the date the SAR is exercised over the “base price” of the award, which base
price shall be set forth in the applicable award agreement and shall be not less

 

7

--------------------------------------------------------------------------------


 

than 100% of the fair market value of a share of Common Stock on the date of
grant of the SAR. The maximum term of a SAR shall be six (6) years.

 

5.1.4.            Other Awards; Dividend Equivalent Rights.  The other types of
awards that may be granted under this Plan include: (a) stock bonuses,
restricted stock, performance stock, stock units, phantom stock or similar
rights to purchase or acquire shares, whether at a fixed or variable price or
ratio related to the Common Stock, upon the passage of time, the occurrence of
one or more events, or the satisfaction of performance criteria or other
conditions, or any combination thereof; (b) any similar securities with a value
derived from the value of or related to the Common Stock and/or returns thereon;
or (c) cash awards.  Dividend equivalent rights may be granted as a separate
award or in connection with another award under this Plan; provided, however,
that dividend equivalent rights may not be granted in connection with a stock
option or SAR granted under this Plan.  In addition, any dividends and/or
dividend equivalents as to the unvested portion of a restricted stock award that
is subject to performance-based vesting requirements or the unvested portion of
a stock unit award that is subject to performance-based vesting requirements
will be subject to termination and forfeiture to the same extent as the
corresponding portion of the award to which they relate.

 

5.2.            Section 162(m) Performance-Based Awards.  Without limiting the
generality of the foregoing, any of the types of awards listed in Section 5.1.4
above may be, and options and SARs granted to officers and employees
(“Qualifying Options” and “Qualifying SARS,” respectively) typically will be,
granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below (on an absolute or relative
(including, without limitation, relative to the performance of other companies
or upon comparisons of any of the indicators of performance relative to other
companies) basis) for the Corporation on a consolidated basis or for one or more
of the Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualifying Option or Qualifying SAR shall be
subject only to the requirements of Section 5.2.1 and 5.2.3 in order for such
award to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Any other Performance-Based Award shall be subject
to all of the following provisions of this Section 5.2.

 

5.2.1.            Class; Administrator.  The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

 

8

--------------------------------------------------------------------------------


 

5.2.2.            Performance Goals.  The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), stock price,
total stockholder return, gross revenue, revenue growth, operating income
(before or after taxes), net earnings (before or after interest, taxes,
depreciation and/or amortization), return on equity or on assets or on net
investment, cost containment or reduction, or any combination thereof. These
terms are used as applied under generally accepted accounting principles or in
the financial reporting of the Corporation or of its Subsidiaries. To qualify
awards as performance-based under Section 162(m), the applicable Business
Criterion (or Business Criteria, as the case may be) and specific performance
goal or goals (“targets”) must be established and approved by the Administrator
during the first 90 days of the performance period (and, in the case of
performance periods of less than one year, in no event after 25% or more of the
performance period has elapsed) and while performance relating to such target(s)
remains substantially uncertain within the meaning of Section 162(m) of the
Code. The terms of the Performance-Based Awards may specify the manner, if any,
in which performance targets shall be adjusted to mitigate the unbudgeted impact
of material, unusual or nonrecurring gains and losses, accounting changes or
other extraordinary events not foreseen at the time the targets were set unless
the Administrator provides otherwise at the time of establishing the targets.
The applicable performance measurement period may not be less than three months
nor more than 10 years.

 

5.2.3.            Form of Payment; Maximum Performance-Based Award.  Grants or
awards under this Section 5.2 may be paid in cash or shares of Common Stock or
any combination thereof.  Grants of Qualifying Options and Qualifying SARs to
any one participant in any one calendar year shall be subject to the limit set
forth in Section 4.2(b).  The maximum number of shares of Common Stock which may
be subject to Performance-Based Awards (including Performance-Based Awards
payable in shares of Common Stock and Performance-Based Awards payable in cash
where the amount of cash payable upon or following vesting of the award is
determined with reference to the fair market value of a share of Common Stock at
such time) that are granted to any one participant in any one calendar year
shall not exceed 1,000,000 shares, either individually or in the aggregate,
subject to adjustment as provided in Section 7.1; provided that this limit shall
not apply to Qualifying Options and Qualifying SARs (which are covered by the
limit of Section 4.2(b)).  The aggregate amount of compensation to be paid to
any one participant in respect of all Performance-Based Awards payable only in
cash (excluding cash awards covered by the preceding sentence where the cash
payment is determined with reference to the fair market value of a share of
Common Stock upon or following the vesting of the award) and granted to that
participant in any one calendar year shall not exceed $2,500,000.  Awards that
are cancelled during the year shall

 

9

--------------------------------------------------------------------------------


 

be counted against these limits to the extent required by Section 162(m) of the
Code.

 

5.2.4.            Certification of Payment.  Before any Performance-Based Award
under this Section 5.2 (other than Qualifying Options and Qualifying SARs) is
paid and to the extent required to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Performance-Based Award were in fact timely satisfied.

 

5.2.5.            Reservation of Discretion.  The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

 

5.2.6.            Expiration of Grant Authority.  As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options and Qualifying SARs) shall terminate upon the
first meeting of the Corporation’s stockholders that occurs in the fifth year
following the year in which the Corporation’s stockholders first approve this
Plan, subject to any subsequent extension that may be approved by stockholders.

 

5.3.            Award Agreements.  Each award shall be evidenced by either (1) a
written award agreement in a form approved by the Administrator and executed by
the Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.

 

5.4.            Deferrals and Settlements.  Payment of awards may be in the form
of cash, Common Stock, other awards or combinations thereof as the Administrator
shall determine, and with such restrictions as it may impose. The Administrator
may also require or permit participants to elect to defer the issuance of shares
or the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or

 

10

--------------------------------------------------------------------------------


 

crediting of dividend equivalents where the deferred amounts are denominated in
shares.

 

5.5.            Consideration for Common Stock or Awards.  The purchase price
for any award granted under this Plan or the Common Stock to be delivered
pursuant to an award, as applicable, may be paid by means of any lawful
consideration as determined by the Administrator, including, without limitation,
one or a combination of the following methods:

 

·                 services rendered by the recipient of such award;

 

·                 cash, check payable to the order of the Corporation, or
electronic funds transfer;

 

·                 notice and third party payment in such manner as may be
authorized by the Administrator;

 

·                 the delivery of previously owned shares of Common Stock;

 

·                 by a reduction in the number of shares otherwise deliverable
pursuant to the award; or

 

·                 subject to such procedures as the Administrator may adopt,
pursuant to a “cashless exercise” with a third party who provides financing for
the purposes of (or who otherwise facilitates) the purchase or exercise of
awards.

 

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under
Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay the purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

 

5.6.            Definition of Fair Market Value.  For purposes of this Plan,
“fair market value” shall mean, unless otherwise determined or provided by the
Administrator in the circumstances, the last price (in regular trading) for a
share of Common Stock as furnished by the National Association of Securities
Dealers, Inc. (the “NASD”) through the NASDAQ Global Select Market (the “Global
Market”) for the date in question or, if no sales of Common Stock were reported
by the NASD on the Global Market on that date, the last price (in regular
trading) for a share of Common Stock as furnished by the NASD through the Global
Market for the next succeeding day on which sales of Common Stock were reported
by the NASD. If the Common Stock is no longer listed or is no longer actively
traded on the Global Market as of the applicable date, the fair market value of
the Common Stock shall be the value as

 

11

--------------------------------------------------------------------------------


 

reasonably determined by the Administrator for purposes of the award in the
circumstances.

 

5.7.            Transfer Restrictions.

 

5.7.1.            Limitations on Exercise and Transfer.  Unless otherwise
expressly provided in (or pursuant to) this Section 5.7 or required by
applicable law: (a) all awards are non-transferable and shall not be subject in
any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge; (b) awards shall be exercised only by the participant;
and (c) amounts payable or shares issuable pursuant to any award shall be
delivered only to (or for the account of) the participant.

 

5.7.2.            Exceptions.  The Administrator may permit awards to be
exercised by and paid to, or otherwise transferred to, other persons or entities
pursuant to such conditions and procedures, including limitations on subsequent
transfers, as the Administrator may, in its sole discretion, establish in
writing. Any permitted transfer shall be subject to compliance with applicable
federal and state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).

 

5.7.3.            Further Exceptions to Limits on Transfer.  The exercise and
transfer restrictions in Section 5.7.1 shall not apply to:

 

(a)       transfers to the Corporation (for example, in connection with the
expiration or termination of the award),

 

(b)      the designation of a beneficiary to receive benefits in the event of
the participant’s death or, if the participant has died, transfers to or
exercise by the participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

 

(c)       subject to any applicable limitations on ISOs, transfers to a family
member (or former family member) pursuant to a qualified domestic relations
order if approved or ratified by the Administrator,

 

(d)     if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

 

(e)       the authorization by the Administrator of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of awards consistent with applicable laws and
the express authorization of the Administrator.

 

5.8.            International Awards.  One or more awards may be granted to
Eligible Persons who provide services to the Corporation or one of its
Subsidiaries outside of the United States. Any awards granted to such persons
may be granted pursuant to the terms and conditions of any applicable sub-plans,
if any, appended to this Plan and approved by

 

12

--------------------------------------------------------------------------------


 

the Administrator. A stock option or stock appreciation right may be granted
under such a sub-plan that has a maximum term longer than six (6) years,
provided that any shares issued in respect of such an award with a maximum term
longer than six (6) years shall count against the applicable share limits of
this Plan as a Full-Value Award. The Administrator may adopt a different
methodology for determining fair market value with respect to one or more awards
if a different methodology is necessary or advisable to secure any intended
favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).

 

6.                        EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON
AWARDS

 

6.1.            General.  The Administrator shall establish the effect of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award. If the participant is not an
employee of the Corporation or one of its Subsidiaries and provides other
services to the Corporation or one of its Subsidiaries, the Administrator shall
be the sole judge for purposes of this Plan (unless a contract or the award
otherwise provides) of whether the participant continues to render services to
the Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

 

6.2.            Events Not Deemed Terminations of Service.  Unless the express
policy of the Corporation or one of its Subsidiaries, or the Administrator,
otherwise provides, the employment relationship shall not be considered
terminated in the case of (a) sick leave, (b) military leave, or (c) any other
leave of absence authorized by the Corporation or one of its Subsidiaries, or
the Administrator; provided that, unless reemployment upon the expiration of
such leave is guaranteed by contract or law or the Administrator otherwise
provides, such leave is for a period of not more than three months. In the case
of any employee of the Corporation or one of its Subsidiaries on an approved
leave of absence, continued vesting of the award while on leave from the employ
of the Corporation or one of its Subsidiaries may be suspended until the
employee returns to service, unless the Administrator otherwise provides or
applicable law otherwise requires. In no event shall an award be exercised after
the expiration of the term set forth in the applicable award agreement.

 

6.3.            Effect of Change of Subsidiary Status.  For purposes of this
Plan and any award, if an entity ceases to be a Subsidiary of the Corporation a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Person in respect of such Subsidiary who does not
continue as an Eligible Person in respect of the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status unless the Subsidiary that is
sold, spun-off or otherwise divested (or its successor or a direct or indirect
parent of such Subsidiary or successor) assumes the Eligible Person’s award(s)
in connection with such transaction.

 

7.                        ADJUSTMENTS; ACCELERATION

 

13

--------------------------------------------------------------------------------


 

7.1.            Adjustments.  Subject to Section 7.2, upon (or, as may be
necessary to effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

 

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

7.2.            Corporate Transactions - Assumption and Termination of Awards. 
Upon the occurrence of any of the following: any merger, combination,
consolidation, or other reorganization in connection with which the Corporation
does not survive (or does not survive as a public company in respect of its
Common Stock); any exchange of Common Stock or other securities of the
Corporation in connection with which the Corporation does not survive (or does
not survive as a public company in respect of its Common Stock); a sale of all
or substantially all the business, stock or assets of the Corporation in
connection with which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock); a dissolution of the
Corporation; or any other event in which the Corporation does not survive (or
does not survive as a public company in respect of its Common Stock); then the

 

14

--------------------------------------------------------------------------------


 

Administrator may make provision for a cash payment in settlement of, or for the
termination, assumption, substitution or exchange of any or all outstanding
share-based awards or the cash, securities or property deliverable to the holder
of any or all outstanding share-based awards, based upon, to the extent relevant
under the circumstances, the distribution or consideration payable to holders of
the Common Stock upon or in respect of such event. Upon the occurrence of any
event described in the preceding sentence, then, unless the Administrator has
made a provision for the substitution, assumption, exchange or other
continuation or settlement of the award or the award would otherwise continue in
accordance with its terms in the circumstances: (1) unless otherwise provided in
the applicable award agreement, each then-outstanding option and SAR shall
become fully vested, all shares of restricted stock then outstanding shall fully
vest free of restrictions, and each other award granted under this Plan that is
then outstanding shall become payable to the holder of such award; and (2) each
award shall terminate upon the related event; provided that the holder of an
option or SAR shall be given reasonable advance notice of the impending
termination and a reasonable opportunity to exercise his or her outstanding
vested options and SARs (after giving effect to any accelerated vesting required
in the circumstances) in accordance with their terms before the termination of
such awards (except that in no case shall more than ten days’ notice of the
impending termination be required and any acceleration of vesting and any
exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).

 

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

 

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

 

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, reinstate the original terms of the award if an event giving rise
to an acceleration and/or termination does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

15

--------------------------------------------------------------------------------


 

7.3.            Other Acceleration Rules.  The Administrator may override the
provisions of Section 7.2 by express provision in the award agreement and may
accord any Eligible Person a right to refuse any acceleration, whether pursuant
to the award agreement or otherwise, in such circumstances as the Administrator
may approve. The portion of any ISO accelerated in connection with an event
referred to in Section 7.2 (or such other circumstances as may trigger
accelerated vesting of the award) shall remain exercisable as an ISO only to the
extent the applicable $100,000 limitation on ISOs is not exceeded. To the extent
exceeded, the accelerated portion of the option shall be exercisable as a
nonqualified stock option under the Code.

 

8.                        OTHER PROVISIONS

 

8.1.            Compliance with Laws.  This Plan, the granting and vesting of
awards under this Plan, the offer, issuance and delivery of shares of Common
Stock, and/or the payment of money under this Plan or under awards are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

 

8.2.            No Rights to Award.  No person shall have any claim or rights to
be granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.

 

8.3.            No Employment/Service Contract.  Nothing contained in this Plan
(or in any other documents under this Plan or in any award) shall confer upon
any Eligible Person or other participant any right to continue in the employ or
other service of the Corporation or one of its Subsidiaries, constitute any
contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

 

8.4.            Plan Not Funded.  Awards payable under this Plan shall be
payable in shares or from the general assets of the Corporation, and no special
or separate reserve, fund or deposit shall be made to assure payment of such
awards. No participant, beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Corporation or one of its
Subsidiaries by reason of any award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create,

 

16

--------------------------------------------------------------------------------


 

or be construed to create, a trust of any kind or a fiduciary relationship
between the Corporation or one of its Subsidiaries and any participant,
beneficiary or other person. To the extent that a participant, beneficiary or
other person acquires a right to receive payment pursuant to any award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

 

8.5.            Tax Withholding.  Upon any exercise, vesting, or payment of any
award or upon the disposition of shares of Common Stock acquired pursuant to the
exercise of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, or upon any other withholding event with respect to any
award, the Corporation or one of its Subsidiaries shall have the right at its
option to:

 

(a)                               require the participant (or the participant’s
personal representative or beneficiary, as the case may be) to pay or provide
for payment of at least the minimum amount of any taxes which the Corporation or
one of its Subsidiaries may be required to withhold with respect to such award
event or payment; or

 

(b)                              deduct from any amount otherwise payable in
cash (whether related to the award or otherwise) to the participant (or the
participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment.

 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.

 

8.6.            Effective Date, Termination and Suspension, Amendments.

 

8.6.1.            Effective Date.  This Plan is effective as of April 3rd ,
2013, the date of its approval by the Board (the “Effective Date”). This Plan
shall be submitted for and subject to stockholder approval no later than twelve
months after the Effective Date. Unless earlier terminated by the Board, this
Plan shall terminate at the close of business on the day before the tenth
anniversary of the Effective Date. After the termination of this Plan either
upon such stated expiration date or its earlier termination by the Board, no
additional awards may be granted under this Plan, but previously granted awards
(and the authority of the Administrator with respect thereto, including the
authority to amend such awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.

 

17

--------------------------------------------------------------------------------


 

8.6.2.            Board Authorization.  The Board may, at any time, terminate
or, from time to time, amend, modify or suspend this Plan, in whole or in part. 
No awards may be granted during any period that the Board suspends this Plan.

 

8.6.3.            Stockholder Approval.  To the extent then required by
applicable law or any applicable listing agency or required under Sections 162,
422 or 424 of the Code to preserve the intended tax consequences of this Plan,
or deemed necessary or advisable by the Board, any amendment to this Plan shall
be subject to stockholder approval.

 

8.6.4.            Amendments to Awards.  Without limiting any other express
authority of the Administrator under (but subject to) the express limits of this
Plan, the Administrator by agreement or resolution may waive conditions of or
limitations on awards to participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a participant,
and (subject to the requirements of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of awards. Any amendment or other action
that would constitute a repricing of an award is subject to the limitations set
forth in Section 3.2.

 

8.6.5.            Limitations on Amendments to Plan and Awards.  No amendment,
suspension or termination of this Plan or amendment of any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change. Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

8.7.            Privileges of Stock Ownership.  Except as otherwise expressly
authorized by the Administrator, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. Except as expressly required
by Section 7.1 or otherwise expressly provided by the Administrator, no
adjustment will be made for dividends or other rights as a stockholder for which
a record date is prior to such date of delivery.

 

8.8.            Governing Law; Construction; Severability.

 

8.8.1.            Choice of Law.  This Plan, the awards, all documents
evidencing awards and all other related documents shall be governed by, and
construed in accordance with the laws of the State of Delaware.

 

8.8.2.            Severability.  If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

 

8.8.3.            Plan Construction.

 

(a)                               Rule 16b-3.  It is the intent of the
Corporation that the awards and transactions permitted by awards be interpreted
in a manner that, in the case of participants

 

18

--------------------------------------------------------------------------------


 

who are or may be subject to Section 16 of the Exchange Act, qualify, to the
maximum extent compatible with the express terms of the award, for exemption
from matching liability under Rule 16b-3 promulgated under the Exchange Act.
Notwithstanding the foregoing, the Corporation shall have no liability to any
participant for Section 16 consequences of awards or events under awards if an
award or event does not so qualify.

 

(b)                              Section 162(m).  Awards under Section 5.1.4 to
persons described in Section 5.2 that are either granted or become vested,
exercisable or payable based on attainment of one or more performance goals
related to the Business Criteria, as well as Qualifying Options and Qualifying
SARs granted to persons described in Section 5.2, that are approved by a
committee composed solely of two or more outside directors (as this requirement
is applied under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the award. It
is the further intent of the Corporation that (to the extent the Corporation or
one of its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).

 

8.9.            Captions.  Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

 

8.10.    Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation.  Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

 

19

--------------------------------------------------------------------------------


 

8.11.    Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed
to limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

 

8.12.    No Corporate Action Restriction.  The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

 

8.13.    Other Company Benefit and Compensation Programs.  Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

 

8.14.     Clawback Policy.  The awards granted under this Plan are subject to
the terms of the Corporation’s recoupment, clawback or similar policy as it may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of awards or any shares of Common Stock or other cash or property received with
respect to the awards (including any value received from a disposition of the
shares acquired upon payment of the awards).

 

20

--------------------------------------------------------------------------------